DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  The objected to language is “The invention concerns”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer, DE40770.
Regarding claim 15, Heuer discloses a display mechanism, for a timepiece movement, including a display wheel (B, G, N) for displaying a first unit (seconds) comprising a shaft intended to carry a display member for displaying said first unit and 
Regarding claim 16, Heuer discloses said feeler-spindle (D’) being intended to be mounted to rotate on a frame element of the timepiece movement (as shown in Fig 1), wherein it includes a spring (d) adapted to act on said feeler-spindle and to tend to maintain it bearing against the perimeter of said cam (N), so that said feeler- spindle is able to be moved between a first position, associated with a minimum radius zone of said cam, and a second position associated with a maximum radius zone of said cam, and to contribute at least partially to the application of said return force to said cam by said feeler-spindle in said second state (Figure 1 shows the feeler spindle interacts with snail cam N with minimum and maximum radius zones).

Regarding claim 26, Heuer discloses a timepiece movement including a mechanism as claimed in claim 15.
Regarding claim 27, Heuer discloses a timepiece including a timepiece movement as claimed in claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Heuer in view of Genoud, US 2016/0124392.
Regarding claim 28, Heuer teaches a chronograph mechanism as described above.
Heuer does not explicitly disclose respective coaxial displays of the chronometered time.
The similar display mechanism of Genoud discloses a chronograph mechanism associated with respective coaxial displays of the chronometered time units intended to be displayed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heuer to use coaxial displays of the chronometered time as taught by Genoud for the purpose of saving space on the dial since the same indications can thus be used.

Allowable Subject Matter
Claims 18-25 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833